Kupferman, J. (dissenting).
As long as this court in its previous memorandum was prepared to allow for the garage rent to "pierce” but not adjust the MBR, a form of compromise, I was in agreement.
*60However, now the court makes a choice between a favored tenant with a separate garage having the same MBR as a tenant without a garage, as against the determination of Special Term allocating separate garage rentals for those tenants enjoying the use thereof. Under these circumstances, the determination by the Office of Rent Control, which this court now accepts, is unreasonable, and I would affirm the judgment of Special Term, directing that the matter be remanded to the Office of Rent Control to allocate separate garage rentals.
Stevens, P. J., Markewich, Capozzoli and Lynch, JJ., concur in Per Curiam opinion; Kupferman, J., dissents in an opinion.
On reargument, judgment, Supreme Court, New York County, entered on April 17, 1975, reversed, on the law, and vacated, the application denied and the petition dismissed, without costs and without disbursements.